07/22/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0589


                                      DA 19-0589
                                   _________________

STATE Of MONTANA

             Plaintiff and Appellee,

     v.                                                            ORDER

CLARENCE REDMOND LOGUE JR.,

             Defendant and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Clarence Redmond Logue, Jr., to all
counsel of record, and to the Honorable Robert B. Allison, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    July 22 2020